UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22409 Tortoise MLP Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) David J. Schulte, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Buckeye Partners LP June 7, 2011 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Forrest E. Wylie For For 2) Joseph A. Lasala, Jr. For For 3) Martin A. White For For Ratification of Deloitte & Touche LLP Issuer For For Advisory resolution on executive compensation Issuer 3 Years For Advisory vote on the frequency of future advisory votes on executive compensation Issuer Company Name Meeting Date CUSIP Ticker MarkWest Energy Partners, LP June 1, 2011 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer Frank M. Semple Donald D. Wolf Keith E. Bailey Michael L. Beatty Charles K. Dempster Donald C Hepperman William A. Kellstrom Anne E. Fox Mounsey William P. Nicoletti For For To approve, on an advisory basis, the compensation of thePartnership's named executive officers as described in thePartnership's Proxy Statement for the 2011 Annual Meeting of Common Unitholders Issuer 3 Years For To recommend, on an advisory basis, the frequency of theadvisory vote on the compensation of the Partnership's named executive officers Issuer For For Ratification of Deloitte & Touche LLP as the Partnerships's Independent Public Accountants for the fiscal year ending December 31, 2011 Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, LLC May 18, 2011 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer James G Crump Ernie L. Danner Scott A. Griffiths Michael L. Johnson Michael G. Macdougall R. Bruce Nothcutt T. William Porter William L. Thacker For For Ratification of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2011 Issuer For For Approval of an Amendment to the Long-Term Incentive Plan to increase the number of Common Units From 5,000,000 to 6,200,000 Issuer For For Approval of an Amendment to the Long-Term Incentive Plan to extend the term of the Plan from November 15, 2014 to November 15, 2019 Issuer For For Advisory vote on the compensation philosophy, policies and procedures and the executive compensation disclosed in the Proxy Statement Issuer 3 Years For Advisory vote on the frequency of the advisory vote on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Nustar Energy L P May 5, 2011 67058H102 NS Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the Nustar GP, LLC Third Amended and Restated 2000 Long-Term Incentive Plan increasing the total number of Common Units available under the Plan to 3.25 Million Issuer For For Ratify the Appointment of KPMG LLP as Nustar Energy L.P.'s Independent Registered Accounting Firm for 2011 Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners LP April 27, 2011 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer James C. Kempner Michael N Mears James R. Montague For For Proposal to amend Long-Term Incentive Plan Issuer For For Advisory vote on executive compensation Issuer 3 Years For Advisory vote on frequency of vote on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, LLC November 17, 2010 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For A proposal to approve: (A) Changes to the terms of Series A convertible preferred units to provide for full voting rights for such units and full convertibility of such units into common units on a one-for-one basis and (B) The issuance of additional common units upon conversion of Series A convertible preferred units. Issuer Company Name Meeting Date CUSIP Ticker Buckeye Partners LP November 16, 2010 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of a First Amended and Restated Agreement and Plan of Merger by and among Buckeye Partners, L.P. (The "Partnership"), Buckeye GP LLC, Grand Ohio, LLC, Buckeye GP Holdings L.P. & Mainline Management LLC, dated as of August 18, 2010 and the transactions contemplated thereby, all as more fully described in the proxy statement. Issuer For For To consider and vote upon the approval of the Amended and Restated Agreement of Limited Partnership of the Partnership. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE MLP FUND, INC. Date: August 26, 2011 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
